Spalding, Ch. J.
(concurring). I concur fully in that part of the foregoing opinion covered by the first paragraph of the syllabus, and concur in the holding that the complaint fails to state a cause of action. I, however, do not wish to be understood as having an opinion that the city might not be liable, if the facts were properly stated. In fact, I am of the opinion that a city is liable for damage done to property in the construction of public improvements like streets, or the raising of grades, and under any of many circunistances the turning of water on tó property. And in this case it is altogether probable that a complaint stating the facts fully would state a cause of action. However, in the complaint before us we are left to conjecture or inference as to the facts and the grounds of plaintiff’s injury, if any.